DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-15, and 17-20 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claims 1, 9, and 17, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for performing visual quality assessment using holographic interferometry (claim 1), a system for performing visual quality assessment using holographic interferometry (claim 9), and a computer program product comprising a computer readable storage medium having program instructions embodied therewith (claim 17), the method, system, and program product comprising, among other essential features, determining, by a processor, a difference between the reference object and the test object by analyzing the interference pattern and assigning a score to the interference pattern based on the analysis, wherein the interference pattern is analyzed using a neural network that is configured to assign the score to the interference pattern, wherein the neural network is trained based on a plurality of interference patterns representing associated degrees of non-conformance between the reference object and control objects, in combination with the rest of the limitations of the above claims. 
With further regard to the above claims, please see applicant’s remarks filed August 23, 2022 in response to the previous Office action of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        August 31, 2022